Citation Nr: 0320375	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  93-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for laxity 
of the collateral ligaments of the right knee, currently 
evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
January 1976.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1992 rating action 
of the RO which, inter alia, denied the veteran's claim for 
an increased rating for his right knee disability.  The 
veteran was sent notice of this decision in April 1992.  A 
notice of disagreement was received later that same month.  
The RO issued a statement of the case in May 1992 and the 
veteran perfected his appeal with the submission of a 
substantive appeal in June 1992.  

The Board remanded this matter to the RO in September 1995 
and November 1998.  In a February 2000 rating action, the RO 
continued a 10 percent evaluation for laxity of the 
collateral ligaments of the right knee, but assigned a 
separate 10 percent rating for degenerative joint disease of 
the right knee, effective from August 9, 1994.  

In an April 2002 decision, the Board denied the veteran's 
claim for an increased rating for degenerative joint disease 
of the right knee.  At the same time, the Board undertook 
additional development on the claim of increased rating for 
laxity of the collateral ligaments pursuant to the provisions 
of 38 C.F.R. § 19.9 (2002).  

REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board notes that the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
claim currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the department to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

The Board also finds that further development of the claim on 
appeal is warranted.  In an April 2002 response to the 
Board's request for information, the veteran reported that he 
had received medical treatment at the Bay Pines VA Medical 
Center (VAMC).  It does not appear that any attempt was made 
to obtain those records.  Records of the veteran's VA medical 
treatment may provide probative evidence related to his 
claim, and are deemed to be in the constructive possession of 
VA adjudicatory personnel, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Moreover, because an examiner should consider the veteran's 
documented medical history (see, e.g., 38 C.F.R. § 4.1 
(2002)), and the April 2003 examiner did not have access to 
all of the veteran's medical records at the time of April 
2003 examination (the only action accomplished pursuant to 
the Board's development of the claim), further examination of 
the veteran is warranted.  The veteran is hereby advised that 
a failure to report to any such scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2002).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file any notice(s) of such examination sent 
to the veteran. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  Adjudication of the 
claim on appeal should include consideration of all 
diagnostic criteria for evaluating the disability under 
consideration-i.e., 38 C.F.R. § 4.71a, Diagnostic Codes 5257 
and 5258.

The Board regrets that another remand of this matter will 
further delay a final decision on the matter on appeal, but 
finds that such action is, nonetheless, necessary to ensure 
that the veteran is afforded full due process of law.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions

1.  Obtain all outstanding records of 
medical treatment for the veteran's right 
knee, since 1999, from the Bay Pine VAMC 
since 1999.  Pursuant to 38 C.F.R. § 3.159 
(2002), the RO must continue to request 
these records until either the records are 
received, or information is received that 
the further efforts to obtain such records 
would be futile.   

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for 
increased rating for laxity of the 
collateral ligaments of the right knee.  
The letter should include a summary of the 
evidence currently of record (as well as 
evidence requested, but not yet received) 
and specific notice as to the type of 
evidence necessary to substantiate that 
claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran and his representative 
to submit any pertinent evidence in the 
veteran's possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.    

3.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining all additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After the veteran responds (or a 
reasonable time period for the veteran's 
response has expired) and all available 
records and/or responses from each 
contacted entity are associated with the 
claims file, arrange for the veteran to 
undergo a VA orthopedic examination of 
the right knee.  The entire claims file 
must be made available the physician 
designated to examine the veteran the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examination report should fully set 
forth the current complaints, pertinent 
clinical findings, and diagnoses 
affecting the right knee.  The examiner 
should specifically indicate the presence 
or absence of any lateral instability 
and/or recurrent subluxation.  If there 
is instability noted, the examiner should 
specifically state whether such 
instability is slight, moderate or 
severe.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
notification and development, and any 
additional notification and/or development 
deemed warranted, the RO should 
readjudicate the claim for a rating in 
excess of 10 percent for laxity of the 
collateral ligaments, right knee, in light 
of all pertinent evidence (to particularly 
include all evidence added to the record 
since the May 2000 SSOC) and all pertinent 
legal authority (to include diagnostic 
criteria pertinent to the disability under 
consideration-i.e., 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257 and 5258).  

8.  If the claim for increased rating 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of VCAA laws and regulations, 
and clear reasons and bases for the RO's 
determinations) and afford the veteran 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




